[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR ALLOWANCE TO DEFEND APPEAL
The plaintiff obtained a judgment in this matter against the defendant, Connecticut National Bank. One of the counts upon which the plaintiff succeeded was an unfair trade practices count. In addition to the underlying judgment, the court awarded the plaintiff attorney fees pursuant to Conn. Gen. Stat. 41-11og(d). The defendant has appealed from the judgment of the trial court and the assessment of attorney fees.
The plaintiff is now requesting an allowance to defend the appeal. While a further award of attorney fees may be made post-appeal if the plaintiff prevails, the plaintiff has cited no authority nor is the court aware of any which allows the award of an allowance to defend an appeal in a civil, non-family case.
Accordingly, the plaintiff's motion is denied.
PATTY JENKINS PITTMAN, J. CT Page 7687